928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lawrence W. BLACK, Plaintiff-Appellant,v.The CITY OF DANVILLE, Dorsey K. Furr, Correctional Officer,Defendants-Appellees,50th District, Boyle County, George M. McClure, Boyle CountyAttorney, Mayor of Danville, Barbara W. Jones,Counsel for Corrections, Defendants.
No. 90-5951.
United States Court of Appeals, Sixth Circuit.
March 18, 1991.

E.D.Ky., 90-00194, 9-00197;  Forester, J.


1
E.D.Ky.


2
AFFIRMED.


3
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

4
Lawrence W. Black, a pro se Kentucky prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


5
Seeking monetary, declaratory and injunctive relief, Black sued several Kentucky state officials and public entities, alleging violations of various constitutional rights.  Following the filing of the magistrate's report recommending dismissal of Black's complaint, Black obtained an extension of time in which to file objections.  Instead of filing objections, Black moved to amend his complaint.  After reviewing the magistrate's report and examining the allegations set forth in Black's amended complaint, the district court dismissed the case for failure to state a claim.  Black has filed a timely appeal.  In his brief, he requests the appointment of counsel and a transcript at government expense.


6
Upon review, we conclude that Black has failed to state a claim.  Even if we accept all his factual allegations as true, Black can prove no set of facts in support of his claims that would entitle him to relief.    Meador v. Cabinet of Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S.Ct. 182 (1990).


7
Accordingly, we deny counsel and transcript and affirm the district court's judgment for the reasons set forth in the magistrate's report and recommendation filed on May 21, 1990, and in the district court's order filed on July 2, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation